Citation Nr: 1453247	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to July 1971 and from November 1990 to July 1991, as well as additional service as a Reservist.  The Veteran died in June 2008 and the appellant is his surviving spouse. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died in June 2008.

2.  At the time of the Veteran's death, service connection had not been established for any injuries or disabilities.

3.  A significant condition contributing to the cause of the Veteran's death, hypertension, was related to service.


CONCLUSION OF LAW

A disease incurred service contributed substantially and materially to the death of the Veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

The Veteran died in June 2008.  His certificate of death indicates that the immediate cause of death was ventricular fibrillation as due to or a consequence of cardiac ischemia.  The death certificate also lists hypertension as an "other significant condition[] contributing to death but not related to [ventricular fibrillation]."  The appellant asserts that that the Veteran's death was due to Undiagnosed Gulf War Syndrome (contending that he had been exposed to the nerve agents Sarin and Cyclosarin during service), or in the alternative that ventricular fibrillation, cardiac ischemia, and/or hypertension were related to service.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Cardiovascular-renal disease (including hypertension), is considered to be a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of establishing service connection, the term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2014).  The Board recognizes the Veteran's may years as a reservist, however in the foregoing discussion, service connection has been grated based on a period of active service, and thus further discussion of the Veteran's ACDUTRA and INACDUTRA is not necessary.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Because the appellant is seeking service connection for the cause of the Veteran's death, the Board must determine, as an initial matter, what was the cause of the Veteran's death.  As previously indicated, the Veteran's certificate of death records that the immediate cause of death was ventricular fibrillation due to or a consequence of cardiac ischemia.  Hypertension contributed significantly, but was not related to the immediate cause.  Tobacco use is also cited as having been contributory to the Veteran's death.

In her June 2008 claim, the appellant contended that the Veteran died to due to Undiagnosed Gulf War Syndrome, and argued that he had been exposed to the nerve agents Sarin and Cyclosarin.  In support of her contention, she reported in an April 2009 letter, that the Veteran had a histories of depression, headaches, pain in the head, neck, back, and feet, as well as swelling in the hands.  The Veteran also sleep a lot.  The appellant indicated that she first noticed these symptoms only after the Veteran returned from a deployment in southwest Asia, and that such symptoms continued until his death in 2008.  The appellant is competent to report on those symptoms which are capable of lay observation, including any such symptoms which the Veteran relayed to her prior to his death.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that depression, headaches, pain in the head, neck, back, and feet, as well as swelling in the hands are capable of lay observation, the appellant's endorsements are probative that these symptoms existed.

Nonetheless, determining the underlying cause of the Veteran's death is a complex medical determination well beyond the appellant's competence.  Accordingly, her contentions regarding the cause of the Veteran's death are not competent and hence of no probative value.

The Board is thus left with the Veteran's certificate of death, and the March 2012 opinion of a VA examiner.  Following a review of the claims file, the examiner commented on the "paucity of information" relating to the Veteran's terminal care do to the fact that he died in a private residence rather than a clinical or hospital setting.  As an aside, since the examiner's review, additional treatment records have been added to the record, however the newly added evidence merely continues to confirm that the Veteran had a history of hypertension.  The VA examiner characterized the cause of death listed on the death certificate as "a vague guess and rather non-specific," and "provid[ing] a very general end pathway to [the Veteran's] unfortunate death," but without even delineating whether the underlying cause was cardiac or non-cardiac in nature.  Nonetheless, the examiner did not refute the assessments on the death certificate, or offer an alternative theory of the cause of the Veteran's death, other than to reiterate that his history of tobacco use did contribute to his death.  Furthermore, the examiner did not indicate that hypertension did not significantly contribute to the Veteran's death.

Thus, the weight of the probative evidence of record indicates that the Veteran died as a result of ventricular fibrillation due to cardiac ischemia, and hypertension, and the Board is left to determine whether one or more of the foregoing to etiologically related to service.

The Board finds that service connection for hypertension is warranted, and thus service connection for the cause of the Veteran's death is to be granted.

Under VA regulation hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7101, Note (1) (2014).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

Service treatment records from the Veteran's periods of active duty are silent for treatment or complaints referable to elevated blood pressure, and as stated above, on separation examinations from July 1971 and June 1991 the Veteran was clinically "normal," including with respect to the heart and vascular system.  On examinations in July 1971 his blood pressure was 118/82 and in June 1991 it was 126/87, and on his June 1991 Report of Medical History, the Veteran reportedly had "no health problems," and affirmatively denied any history of high or low blood pressure.  Finally, in June 1991, the Veteran underwent a Southwest Asia Demobilization medical evaluation in which it was indicted that his blood pressure was 126/87.  

Beginning in December 1991 - less than six months after separating from active duty - a treatment reports indicate that the Veteran experienced elevated and irregular blood pressure.  The Veteran's blood pressure had been 140 /102 on evaluation at Fort Drum, and continued to be "quiet elevated" throughout an entire week.  The Veteran reportedly had no history of high blood pressure, and the appellant stated that when she took the Veteran's blood pressure while he slept, it was 120/80.  During the December 1991 evaluation, the Veteran's blood pressure was 140/90.  On assessment, the healthcare professional commented that the Veteran "has high [blood pressure] and may have hypertension."

Four weeks later, in January 1992, the Veteran reported that had been having his blood pressure taken at Fort Drum and it "kind of ran all over the place," from 160/100 to 170/80.  During his January 1992 assessment, blood pressure was 136/86 and was described as being in a labile (i.e., fluctuating) phase.  Given the Veteran's history of erratic and often high blood pressure, he was put on medication.  In February 1992 blood pressure was 110/80, and follow-up in August 1992 it was recorded as 110/70 and 100/80.

Later in August 1992, the Veteran reported passing out when getting out of bed and stopped taking the medication he had been prescribed to reduce his blood pressure.  The attending physician and nurse both checked the Veteran's blood pressure, but got separate readings of 140/90 and 130/74.  The attending physician stated that "looking back through his chart, I wonder whether he has high [blood pressure] really or not."  The appellant began checking the Veteran's blood pressure twice daily, and in October 1992 it was reported that readings ranged from 80/60 to 120/80.  During his clinical visit readings of 150/90 and 130/90 were observed, and it was noted that while the Veteran was hypertensive in the office, at home he was not.

In February 1995 the Veteran underwent a cardiovascular risk screening, and it was determined that his "risk factors [did] exceed primary screen limits," and those risk factors included 15 cigarette per day history of smoking, as well as blood pressure of 143/96.  In May 1995, a Reserve duty record indicates that the Veteran was placed on a limited physical profile due to elevated cardiovascular risk factors.  Records from the Veteran's service in the Reserves also indicate that he had a diagnosis of hypertension.  On stress echo test in September 1995, the Veteran's resting blood pressure was 167/62, and the testing results were described as "normal stress-echocardiogram," though "borderline ST segment criteria for ischemia" was noted.  Treatment records thereafter show that the Veteran had an ongoing history of hypertension until his death in 2008.

The Board finds that hypertension manifest to a degree of 10 percent within one year of separation, and hence the disability is presumed to have been incurred during service, irrespective of his non-hypertensive blood pressure at separation.  Prior to the use of medication, the Veteran's diastolic pressure is predominantly 100 or more, as evidenced by the December 1991 report of continuous "quiet elevated" blood pressure readings flowing blood pressure measured as 140/102.
Though the Veteran's blood pressure subsequently dropped, it also rose as high as 160/100 prior to being treated with medication.

Hypertension, having been found to have significantly contributed to the Veteran's death, has been found to have been related to service.  Accordingly, service connection for the cause of the Veteran's death is granted, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


